ASSIGNMENT OF MARKETING

AGREEMENT





ALPHA INTERNATIONAL MARKETING CORP.

And

NOVEL INTERNATIONAL GROUP INC.





5/19/2009



This Agreement sets out the terms and conditions governing the Assignment and
transfer of a Marketing Agreement for Terrelene™ family of fuels from ALPHA
INTERNATIONAL MARKETING CORP to NOVEL INTERNATIONAL GROUP INC.

--------------------------------------------------------------------------------

ASSIGNMENT OF MARKETING AGREEMENT

THIS ASSIGNMENT OF THE MARKETING AGREEMENT ("Agreement") is made and entered
into as of the 19th day of May, 2009, between ALPHA INTERNATIONAL MARKETING
CORP. of No. 5 New Road, P.O. Box 388 Belize City, Belize ("Assignor"), and
NOVEL INTERNATIONAL GROUP INC. of 6130 Elton Street, Las Vegas, Nevada 89107
(“Assignee”).

WHEREAS the Assignor is the non exclusive world-wide marketing and business
development consultant for all Innovations Solutions Now Inc.’s (“ISN”) present
and future Terralene™ fuel formulations and any existing and future Terralene™
family of fuel products owned or developed or licensed by ISN or its
subsidiaries or related companies (the “Products”) and exclusive marketing and
business development consultant for the following territories:

India, Pakistan, Philippines, Malaysia, Singapore, Thailand, Vietnam, Cambodia,
Laos, Myanmar, Bangladesh, Taiwan, China, Korea (South and North), Japan
pursuant to a marketing, promotions & business development Agreement dated the
23rd day of April 2009 (the “Agreement”).

AND WHEREAS the Assignor desires to assign, transfer and sell all its’ rights,
benefits, liabilities, duties and obligations, title and interest to market and
promote the Products worldwide and all rights arising under the Agreement,

AND WHEREAS the Assignee is in the business of developing and marketing
products, projects and systems internationally and desires to market the
Products and acquire all the Assignor’s rights and interest in the Agreement and
to assume all of said rights, interests, benefits, liabilities, duties and
obligations in the Agreement subject to the terms of this Assignment.

AND WHEREAS the Assignee hereby acknowledges that the Products, the Assigned
Rights and are being acquired without warranty or representation of any kind
from the Assignor or including without limitation that a patent will issue for
such Products in the United States Patent and Trademark Office or in any other
country or jurisdiction or that such Products have any commercial viability or
fitness for any particular purpose.

NOW THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants, and conditions set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:

1. Recitals. The above recitals are incorporated herein by reference.

2. Assignment and Assumption. Assignor hereby transfers and assigns to Assignee
all of Assignor’s rights, interests, benefits, liabilities, duties and
obligations (i) in and to the Agreement and (ii) to market internationally the
Product and the Product Improvements from ISN pursuant to the terms of the
Marketing, Promotions and Business Development Agreement. Assignee

2

--------------------------------------------------------------------------------

hereby accepts and assumes all such rights, benefits, interests, liabilities,
duties and obligations of Assignor under the Agreement and assigned to it above.
Assignee and ISN shall have the right to amend and modify, and exercise rights
and perform obligations under, the Agreement without the consent of, or notice
to, Assignor.

3. Assignee’s Indemnification. Assignee hereby indemnifies, protects, defends
and holds Assignor, Assignor’s officers, employees and members and all of their
respective successors and assigns, harmless from any and all claims, damages,
losses, suits, proceedings, costs and expenses, including, without limitation,
reasonable attorneys’ fees (collectively, “Losses”), both known and unknown,
present and future, at law or in equity, arising out of, by virtue of or in any
way related to the breach by Assignee of (or Assignee’s failure to timely
perform) any or all of the obligations imposed on the lessee under the
Agreements, which obligations accrue from and after the Closing Date.

4. Assignor’s Indemnification. Assignor hereby indemnifies, protects, defends
and holds Assignee, Assignee’s officers, employees and members and all of their
respective successors and assigns, harmless from any and all Losses, both known
and unknown, present and future, at law or in equity, arising out of, by virtue
of or in any way related to the breach by Assignor of (or Assignor’s failure to
timely perform) any or all of the obligations imposed on the Assignor, which
obligations accrued prior to the Closing Date

5. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below.

     "Closing Date" shall mean June 1, 2009 or such other date as mutually
agreed to between the Assignee and Assignor.

     "Litigation Expense" shall mean any expenses reasonably incurred in
connection with investigating, defending or asserting any claim, action, suit or
proceeding incident to any matter indemnified against under this Agreement,
including, without limitation, court filing fees, court costs, arbitration fees
or costs, witness fees, and fees and disbursements of legal counsel,
investigators, expert witnesses, accountants and other professionals.

     "Person" shall mean and include an individual, a corporation, a
partnership, a limited liability company, a limited liability partnership, a
joint venture, a trust, an unincorporated association, a government or political
subdivision or agency thereof or any other entity.

     “Trade Mark Assets” means all of the trademarks and service marks used on,
or in conjunction with the Products and owned by ISN.

6. Acknowledgements. Assignee hereby acknowledges that the Assignor has
previously provided to Assignee the information and data relating to the
Products and Assigned Rights which Assignee has fully examined and has found to
be to its full satisfaction. Assignee hereby waives any claim of unsuitability
and acknowledges that the Products and Assigned Rights as delivered are fully in
accordance with all representations of the Assignor regarding suitability and
fully in keeping with the specifications set out in its accompanying
documentation and that

3

--------------------------------------------------------------------------------

the Assignee is acquiring Assigned Rights and the right to market the Products
on an “as is basis”.

7. Assigned rights; limitations.

        (a) Subject to the terms and conditions set forth in this Agreement,
upon the delivery of the Shares set out in Section 8 hereof by the Assignee and
other good and valuable consideration and the acquisition of the Assigned Rights
on the terms herein contained, the Assignor shall sell, transfer, assign, convey
and deliver to the Assignee, and upon the closing the Assignee shall, accept and
acquire from the Assignor, all of the Assigned Rights and the rights to market
worldwide the Products of ISN.

8. Purchase Price. In consideration of the acquisition of the rights granted
pursuant to the terms of the Agreement entered into by the Assignor and the
Assignee, the Assignee shall pay and deliver to the Assignor for the acquisition
of the Assignors rights to the Agreement shall be the sum One Million Three
Hundred and Fifty Dollars ($1,350,000 USD) which purchase price shall be paid by
the Assignee by issuing to the Assignor Three Million (3,000,000) common shares
of the Assignee’s parent company, Quadra Projects Inc., issued at a deemed price
of $0.45 per share which shares shall be deemed fully paid and non-assessable
and shall bear a restrictive legend endorsed upon the shares restricting the
transfer or selling of the shares for such hold period as required by the
applicable securities laws. The delivery of the shares to the Assignor shall be
done concurrently with the closing.

9. Instruments of Transfer:

        (a) Assignor's deliveries. At the Closing, the Assignor shall deliver
the following to the Assignee, each of which shall be in form reasonably
satisfactory to the Assignee:

          (i) evidence reasonably satisfactory to the Assignee, of the
Assignor's authority to assign and transfer its Rights in the Agreement and

          (ii) such other instrument or instruments of transfer, in such form as
shall be reasonably necessary or appropriate to vest in the Assignee all of the
Assignor's right, interest and title in the Agreement to market the Products
world-wide.

        (b) Assignee's deliveries. At the Closing, the Assignee shall deliver
the following to the Assignor, each of which shall be in form reasonably
satisfactory to the Assignor:

          (i) Director's Certificate regarding resolutions authorizing this
transaction and the due authority of persons executing documents on behalf of
the Assignee;

          (ii) such further instruments as the Assignor may reasonably request
to evidence the consummation of the transactions contemplated by this Agreement.

10. Representations and warranties of the Assignor. The Assignor represents and
warrants to the Assignee as follows:

 

 4

--------------------------------------------------------------------------------

(i)      That said contract is in full force and effect and is fully assignable.
  (ii)      That the contract is without modification, and remains on the terms
contained.   (iii)      That it has full right and authority to transfer said
contract and that the contract rights herein transferred are free of lien,
encumbrance or adverse claim.   (iv)      That it has the full power, authority
and capacity to own, lease and operate its properties, and to carry on its
business as and where the same is now being conducted.   (v)      That it has
the requisite power, authority and capacity to enter into this Agreement and to
perform all of its obligations hereunder and this Agreement constitutes the
legal, valid and binding obligation of the Assignor, enforceable against the
Assignor in accordance with its terms.   (vi)      That no permit, consent,
approval, or authorization of any governmental authority or any other Person on
the part of the Assignor is required in connection with the execution or
delivery by the Assignor of this Agreement or the consummation of the
transactions contemplated hereby.   (vii)      That it has not sold, assigned,
licensed, transferred, or otherwise conveyed any rights to market the Products
and Assigned Rights or entered into any agreements with any third party to do
so.   (viii)      That there is no suit, action or litigation, administrative
hearing, arbitration, labor controversy, warranty claim, governmental inquiry,
investigation or other proceeding or claim pending or, to the Assignor's
knowledge, threatened against or relating to the Assignor with respect to the
Products and the related Technologies. There are no judgments, consent decrees
or injunctions against, affecting or binding upon the Assignor with respect to
the Assigned Rights. The Assignor is in compliance with all laws, ordinances,
requirements, orders and regulations applicable to it, the violation of which
would have a material adverse effect on the Assigned Rights or on the ability of
the Assignor to consummate the transactions contemplated hereby.   (ix)     
That it has delivered or made available to the Assignee true, correct and
complete information concerning the Product and the specifications, documents
and other information or data relevant to the Product.   (x)      Neither this
Agreement nor any certificate or statement furnished by or on behalf of the
Assignor at the Closing in connection with this Agreement contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained therein not misleading; and there is no
fact known to the Assignor in connection with this Agreement which might
reasonably be expected to materially adversely affect the ability of the
Assignor to  

5

--------------------------------------------------------------------------------

          consummate the transactions contemplated hereby which has not been set
forth herein or in a certificate or statement furnished to the Assignee at the
Closing by the Inventor.

 11. Representations and warranties of the Assignee. The Assignee represents and
warrants to the Assignor as follows:

(i)      The Assignee hereby assumes and agrees to perform all the remaining and
executory obligations of the Assignor under the contract and agrees to indemnify
and hold the Assignor harmless from any claim or demand resulting from non-
performance by the Assignee.   (ii)      The Assignee shall be entitled to all
monies due or to be paid in the future under the contract, which rights are also
assigned hereunder.   (iii)      The Assignee is a corporation duly organized,
validly existing and in good standing under the laws of Belize. The Assignee has
the requisite power, authority and capacity to own, lease and operate its
properties and to carry on its intended business.  

(iv)      The Assignee has the requisite power, authority and capacity to enter
into this Agreement and to perform all of its obligations hereunder. The
Assignee has duly taken all necessary action to approve this Agreement and the
performance of its obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of the Assignee enforceable against it in
accordance with its terms.   (v)      The execution, delivery and performance of
this Agreement by the Assignee do not and will not (i) conflict with, violate or
result in the breach of any of the terms or conditions of, or constitute a
default under, the articles of organization or operating agreement of the
Assignee, or any contract, agreement, commitment, indenture, mortgage, pledge,
note, bond, license, permit or other instrument or obligation to which the
Assignee is a party or by which the Assignee or its assets are bound or
affected, or any law, regulation, ordinance or decree to which the Assignee or
its assets are subject, or (ii) result in the creation or imposition of any
lien, security interest, charge, encumbrance, restriction or right, including
rights of termination or cancellation, in or with respect to, or otherwise
materially adversely affect, any of the properties, assets or business of the
Assignee.   (vi)      No permit, consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority or any other
Person on the part of the Assignee is required in connection with the execution
or delivery by the Assignee of this Agreement or the consummation of the
transactions contemplated hereby, except where the failure to obtain such
consent would not materially adversely affect the Assignee's ability to
consummate the transactions contemplated by this Agreement.  

6

--------------------------------------------------------------------------------

(vii)      There is no suit, action or litigation, administrative hearing,
governmental inquiry, investigation, arbitration or other proceeding pending or,
to the Assignee's knowledge, threatened against or relating to the Assignee.
There are no judgments, consent decrees or injunctions against, affecting or
binding upon the Assignee. The Assignee is in compliance with all laws,
ordinances, requirements, orders and regulations applicable to it, the violation
of which would have a material adverse effect on its ability to consummate the
transactions contemplated by this Agreement, and the Assignee has not received
notice of any claimed violation with respect to any of the foregoing, and none
of the foregoing will be affected by the consummation of the transactions
contemplated by this Agreement. (ii) The Assignee has the corporate power to
acquire the Assigned Rights and assume the obligations of the Assignor arising
in the Agreement  

12. Conditions precedent to the obligations of the Assignor. All obligations of
the Assignor under this Agreement are subject to the fulfillment, at or prior to
the Closing Date, of each of the following conditions, which conditions may be
waived only by the Assignee:

     (a) The representations and warranties of the Assignee herein contained
shall be true and correct as of the date hereof.

     (b) The Assignee shall have performed or complied with all the obligations,
agreements and covenants of the Assignee herein contained to be performed by it
prior to or as of the Closing Date.

     (c) No action, suit or proceeding by or before any court or any
governmental or regulatory authority shall have been commenced or threatened,
and no investigation by any governmental or regulatory authority shall have been
commenced or threatened, seeking to restrain, prevent or change the transactions
contemplated hereby or seeking judgments against the Assignor or the Assignee
awarding substantial damages in respect of the transactions contemplated hereby.

     (d) All deliveries required to be made under this Agreement to the Assignor
at or before the Closing Date shall have been received by the Assignor.

13. Conditions precedent to the obligations of the Assignee. All obligations of
the Assignor under this Agreement are subject to the fulfillment, at or prior to
the Closing Date, of each of the following conditions, which conditions may be
waived only by the Assignee.

     (a) The representations and warranties of the Assignor herein contained
shall be true and correct as of the date hereof.

     (b) The Assignor shall have performed or complied with all the obligations,
agreements and covenants herein contained to be performed by him prior to or as
of the Closing Date.

     (c) No action, suit or proceeding by or before any court or any
governmental or regulatory authority shall have been commenced or threatened,
and no investigation by any governmental or regulatory authority shall have been
commenced or threatened, seeking to restrain, prevent or

7

--------------------------------------------------------------------------------

change the transactions contemplated hereby or seeking judgments against the
Assignor or the Assignee awarding substantial damages in respect of the
transactions contemplated hereby.

     (d) All deliveries required to be made under this Agreement to the Assignee
on or before the Closing Date shall have been received by the Assignee.

14. Survival. The representations, warranties, covenants and agreements of the
parties hereto (including indemnification obligations of the parties hereunder
with respect to all Losses and Litigation Expense incurred or required to be
paid) shall survive the execution and delivery of this Agreement.

15. Assignee's right of offset. Without limiting in any way the rights of the
Assignee to be indemnified under this Section 12 for Losses and Litigation
Expense (or the measure of amounts of loss and Litigation Expense for which the
Assignee may be entitled to indemnification), the Assignee shall have a right to
offset against the amounts due under Section 12 hereof for the amount of any
Loss or Litigation Expenses incurred by the Assignee.

16. Applicable law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Nevada without giving
effect to conflict of laws principles thereof.

17. Currency. All sums of money payable hereunder are to be paid in U.S.
dollars.

18. Entire agreement. This Agreement and all Schedules hereto embody the entire
agreement and understanding of the parties hereto and supersede any prior
agreement or understanding between the parties.

19. Enforcement. If any portion of this Agreement shall be determined to be
invalid or unenforceable, it shall be modified rather than voided, if possible,
in order to carry out the intent of this Agreement. In any event, the remainder
of this Agreement shall be valid and enforceable to the fullest extent possible.

20. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same document.

21. Headings. Headings of the Sections in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect.

22. Binding effect; benefits. This Agreement shall be binding upon and inure to
the benefit of each party and its successors and assigns. Assignee may assign
its rights and obligations under this Agreement, in whole or in part, without
the need for Assignor’s consent.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

ALPHA INTERNATIONAL MARKETING CORP.

By:

                                                                       



NOVEL INTERNATIONAL GROUP INC.

By:

                                                                       



9

--------------------------------------------------------------------------------